              Case 5:20-cv-01466-OLG Document 6 Filed 02/23/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

JOHN C. PHELPS II,               §
     PLAINTIFF                   §
V.                               § CIVIL ACTION NO. 5:20-cv-01466-FB
                                 §
UNIVERSITY OF TEXAS AT           §
SAN ANTONIO HEALTH SCIENCES §
      CENTER AND                 §
LANCE VILLERS                    §
      DEFENDANTS                 §
__________________________________________________________________

                   PLAINTIFF’S UNOPPOSED MOTION TO STAY
                    PENDING NEW COUNSEL FOR PLAINTIFF

         COMES NOW, Plaintiff JOHN C. PHELPS to file his “PLAINTIFF’S

UNOPPOSED MOTION TO STAY PENDING NEW COUNSEL FOR

PLAINTIFF” (“Motion”) as follows:

         1.       In accord with a directive from the Texas State Bar, Terry P. Gorman

(“Gorman”) has (a) tendered his license to practice law in the State of Texas for

permanent revocation, and (b) initiated the closure of Gorman Law Firm, pllc.

Gorman is the only remaining attorney within Gorman Law Firm, pllc.

         2.       Plaintiff is now seeking engagement with substitute counsel for

Gorman.



PLAINTIFF’S UNOPPOSED MOTION TO STAY
PENDING NEW COUNSEL FOR PLAINTIFF                                              1
Glaw 2021.02.23
              Case 5:20-cv-01466-OLG Document 6 Filed 02/23/21 Page 2 of 3




         3.       As a result of the foregoing, Plaintiff now requests that this matter be

stayed for sixty (60) days allowing Plaintiff the time needed to engage new counsel.

         4.       Plaintiff’s request is being made not for delay, but so that justice may

be done.

         5.       Defendants do not oppose the foregoing relief requested.

         WHEREFORE, Plaintiff respectfully requests that the Court grant this Motion

and enter an order staying these proceedings for sixty (60) days.

         Respectfully submitted,

                                           Gorman Law Firm, pllc


                                            By:___________________________
                                                  Terry P Gorman, Esq. (lead)
                                                  Texas Bar No. 08218200
                                                  tgorman@school-law.co
                                            14902 Preston Road, Suite 404 # 537
                                            Dallas, Texas 75254
                                            Telephone: (214) 802-3477 (direct)
                                            Telecopier: (512) 597-1455
                                            ATTORNEYS FOR PLAINTIFF
                                            JOHN C. PHELPS II




PLAINTIFF’S UNOPPOSED MOTION TO STAY
PENDING NEW COUNSEL FOR PLAINTIFF                                                  2
Glaw 2021.02.23
             Case 5:20-cv-01466-OLG Document 6 Filed 02/23/21 Page 3 of 3




                        CERTIFICATE OF CONFERENCE

     The undersigned certifies that on the 22nd day of February 2021, I
communicated with counsel for Defendants, inquiring as to whether Defendants
were opposed to foregoing relief requested. Defendants stated Defendants are
UNOPPOSED to the foregoing relief.


                                              __________________________
                                              TERRY P. GORMAN

                           CERTIFICATE OF SERVICE

       This is to certify that on this the 23rd day of February 2021, a true and correct
copy of the above and foregoing was forwarded to all counsel of record in
accordance with the Federal Rules of Civil Procedure utilizing the VIA CM/ECF
filing system being:

TEXAS ATTORNEY GENERAL

FRANCESCA A. DI TROIA
Texas Bar No. 24097596
Lead Counsel
francesca.ditroia@oag.texas.gov
Assistant Attorney General
Office of the Attorney General
General Litigation Division
P.O. Box 12548
Austin, Texas 78711-2548
Tel: (512) 475-4651
Fax: (512) 320-0667
ATTORNEYS FOR DEFENDANTS
UNIVERSITY OF TEXAS AT SAN ANTONIO HEALTH SCIENCES
CENTER AND LANCE VILLERS


                                        By:
                                               Terry P Gorman, Esq.
PLAINTIFF’S UNOPPOSED MOTION TO STAY
PENDING NEW COUNSEL FOR PLAINTIFF                                                3
Glaw 2021.02.23
